FILED
                                                                                 May 12, 2022
                                                                               EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                            SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                OF WEST VIRGINIA




In re C.N.

No. 22-0061 (Calhoun County 20-JA-32)



                              MEMORANDUM DECISION


        Petitioner Mother A.K., by counsel Leslie L. Maze, appeals the Circuit Court of Calhoun
County’s December 23, 2021, order terminating her parental rights to C.N. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey and Katica
Ribel, filed a response in support of the circuit court’s order. The guardian ad litem, Tony
Morgan, filed a response on behalf of the child in support of the circuit court’s order. On appeal,
petitioner argues that the circuit court erred in terminating her parental rights without first
granting her an improvement period. 2

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
          Petitioner also raises a second assignment of error in which she alleges that the circuit
court erred in failing to reinstate supervised visitation between her and the child. However,
petitioner provides no authority in support of this assignment of error, in violation of Rule
10(c)(7), which requires that “[t]he brief must contain an argument exhibiting clearly the points
of . . . law presented, the standard of review applicable, and citing the authorities relied on.”
(Emphasis added). Additionally, in an Administrative Order entered December 10, 2012, Re:
Filings That Do Not Comply With the Rules of Appellate Procedure, the Court specifically noted
that “[b]riefs that lack citation of authority [or] fail to structure an argument applying applicable
law” and “[b]riefs with arguments that do not contain a citation to legal authority to support the
argument presented” are not in compliance with this Court’s rules. In that order, the Court went
on to instruct that “all of the requirements of the Rules must be strictly observed by litigants”
because “[t]he Rules are not mere procedural niceties; they set forth a structured method to
permit litigants and this Court to carefully review each case.” In ordering that all litigants before
this Court must comply with the Rules of Appellate Procedure, the Court cautioned that
“[p]ursuant to Rule 10(j), failure to file a compliant brief ‘may result in the Supreme Court

                                                                                    (continued . . . )
                                                 1
        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In October of 2020, the DHHR filed a petition alleging that petitioner and the father
engaged in domestic violence in the child’s presence, including an incident in which the father
bit the mother’s ear and caused it to bleed. The petition also alleged that petitioner exposed the
child to inappropriate individuals and known drug users. Finally, the petition alleged that
petitioner abused drugs. According to the petition, petitioner attempted to submit to a drug screen
but could not produce a urine specimen and repeatedly vomited. Due to concerns about
withdrawal, the technician administering the screen sent petitioner to the emergency room. Based
on the foregoing, the DHHR alleged that petitioner abused and neglected the child.

        At an adjudicatory hearing in December of 2020, petitioner stipulated to the allegations
against her, including that her substance abuse negatively affected her ability to parent and that
she exposed the child to domestic violence. Accordingly, the circuit court adjudicated petitioner
as an abusive and neglectful parent.

        Thereafter, petitioner filed a motion for a post-adjudicatory improvement period.
However, that motion was held in abeyance after petitioner was accepted into Family Treatment
Court in April of 2021. Unfortunately, petitioner was removed from Family Treatment Court
roughly sixty days later. During the hearing on petitioner’s removal, the probation officer who
worked with petitioner in the program testified that petitioner violated several rules of the
program, including permitting an individual to stay in her home despite the fact that he was on
parole and previously had his parental rights to his own child terminated. During the hearing,
petitioner testified that she “never wanted to do” Family Treatment Court but “kind of just got
pushed into it because of [her] old lawyer.” When asked if she had previously stipulated to being
an abusive and neglectful parent, petitioner responded, “[n]o, I’m not.” Later in her testimony,
petitioner was unequivocal and stated, “I’ve never abused or neglected my son at all, ever.”
Petitioner went on to assert that her stipulation “was over domestic violence” and that she “never
did drugs around [her] son.” Petitioner also admitted to being in a sexual relationship with the
individual found in her home. During her testimony, despite admitting to certain violations,
petitioner blamed personnel from the treatment court, claiming that she “ha[d] a feeling they
don’t like” her and that they harassed her.


refusing to consider the case, denying argument to the derelict party, dismissing the case from
the docket, or imposing such other sanctions as the Court may deem appropriate.’” Because
petitioner provides no authority in support of this assignment of error, we decline to address it on
appeal.




                                                 2
        In November of 2021, the court held the final dispositional hearing and denied
petitioner’s motion to reinstate her visits with the child, which had been suspended after the child
engaged in self-harm following visits. During the hearing, the court took judicial notice of
petitioner’s testimony from the hearing on her removal from Family Treatment Court. Petitioner
presented three witnesses on her behalf in regard to her participation with services. According to
the court, petitioner’s witnesses “all outlined problems with [petitioner’s] . . . participation in
services and her failure to acknowledge the issues which caused the case to be filed.”
Additionally, other witnesses discussed petitioner’s refusal to accept substance abuse treatment
and her violation of the rules of supervised visitation, including that petitioner was suspected of
being under the influence of drugs at some visits. According to one witness, petitioner
consistently blamed others for her problems.

        The court also found it “most significant” that petitioner testified that she “never really
abused or neglected” the child and that she admitted to doing drugs but believed that her “case is
over domestic violence, not drugs.” In regard to petitioner’s motion for an improvement period,
the court found that petitioner “failed to acknowledge her drug addiction has negatively impacted
her ability to parent, and in fact, she now recants her sworn admissions made at the adjudicatory
hearing.” According to the court, petitioner’s testimony “reveals a lack of even a basic
appreciation for the harm she has caused her son.” The court further found that petitioner was
given the opportunity to address her issues through Family Treatment Court but “failed
miserably,” as she was removed within two months and claimed that she was harassed in that
program. According to the court, although petitioner sought services after her removal from that
program, “it is apparent that she is merely ‘going through the motions’ of trying to show she will
participate and she has not been honest with those who are providing services.” As such, the
court denied petitioner’s motion. The court further found that this evidence supported findings
that there was no reasonable likelihood that petitioner could substantially correct the conditions
of abuse and neglect in the near future and that termination of her rights was necessary for the
child’s health, well-being, and safety. Accordingly, the court terminated petitioner’s parental
rights to the child. 3 It is from the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       3
        The father’s parental rights were also terminated. The permanency plan for the child is
adoption in the current placement.



                                                 3
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner alleges that the circuit court erred in denying her motion for an
improvement period. Without belaboring petitioner’s specific arguments in support of this
assignment of error, we find that petitioner’s reliance on outdated law and her failure to fully
acknowledge the conditions of abuse and neglect at issue are determinative.

        Petitioner argues that her problems early in the proceedings “do not constitute
‘compelling circumstances’ sufficient to deny [her] . . . the opportunity and any chance of
rehabilitation.” In support of this position, petitioner cites to the following: “W.Va.Code, 49-6-
2(b) (1984), permits a parent to move the court for an improvement period which shall be
allowed unless the court finds compelling circumstances to justify a denial.” Syl. Pt. 2, State ex
rel. W. Va. Dep’t of Hum. Services v Cheryl M., 177 W. Va. 688, 356 S.E.2d 181 (1987). Her
reliance on this standard is misplaced, as it was “based upon language in a former version of
[West Virginia Code § 49-4-610], prior to the 1996 amendments, which stated that a court was to
provide an improvement period unless compelling circumstances indicated otherwise.” In re
Charity H., 215 W. Va. 208, 216 n.11, 599 S.E.2d 631, 639 n.11 (2004). However, “[w]ith the
deletion of such language from the statute, the compelling circumstance concept is no longer
relevant to this Court’s investigation.” Id. The current statute requires that the parent
“demonstrate[ ], by clear and convincing evidence, that [he or she is] likely to fully participate in
the improvement period.” W. Va. Code § 49-4-610(2)(B).

       However, critical to the resolution of the instant matter, we have previously held that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the
       perpetrator of said abuse and neglect, results in making the problem untreatable
       and in making an improvement period an exercise in futility at the child’s
       expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). As the circuit
court found, petitioner repeatedly stressed that she never abused or neglected the child, despite
the fact that she stipulated to having done just that at adjudication. Petitioner also minimized her
drug abuse and its impact on the child by testifying that her case concerned domestic violence,
not substance abuse. Again, substance abuse was an issue to which petitioner stipulated. Based
on the circuit court’s findings about petitioner’s refusal to acknowledge the conditions of abuse
and neglect at issue, we find no abuse of discretion in denying her motion for an improvement
period. In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West Virginia law
allows the circuit court discretion in deciding whether to grant a parent an improvement
period.”).



                                                 4
        Finally, petitioner argues that the circuit court erred in terminating her parental rights
because she was not given the opportunity to show that she could modify her behavior and
correct the conditions of abuse and neglect, many of which she asserts that she had already
begun addressing. This argument ignores the fact that petitioner was given the opportunity to
show she could modify her behavior in the form of Family Treatment Court, an opportunity that
the circuit court found she squandered by violating multiple rules which caused her removal
from the program. Far from demonstrating an ability to address her problems, petitioner instead
entered into a relationship with a felon whose rights to his own child had been involuntarily
terminated and permitted him to reside in her home. Just as she refused to acknowledge the
conditions of abuse and neglect, petitioner also lacked awareness of the reason for her removal
from this program, as she blamed Family Treatment Court personnel for harassing her and
asserted that she did not want to participate in the program in the first instance. Accordingly, we
find petitioner’s assertion that she was not given an opportunity to demonstrate her ability to
modify her behavior to be entirely without merit.

        Petitioner also alleges that the circuit court erred in finding that there was no reasonable
likelihood that she could substantially correct the conditions of abuse and neglect in the near
future when she asserts that she had already addressed or was in the process of addressing those
conditions. Petitioner cites to several services she was participating in, including substance abuse
treatment, a domestic violence program, parenting education, and adult life skills, among others.
Petitioner further claims that she obtained housing, transportation, and employment. Even taking
petitioner’s assertions about her participation and achievements as true, we have previously
explained that “it is possible for an individual to show ‘compliance with specific aspects of the
case plan’ while failing ‘to improve . . . [the] overall attitude and approach to parenting.’” In re
Jonathan Michael D., 194 W. Va. 20, 27, 459 S.E.2d 131, 138 (1995) (citation omitted). The
circuit court in this matter considered the evidence petitioner relies on before this Court and
found that petitioner was merely “going through the motions” in an attempt to demonstrate a
likelihood of participation. The court further found that petitioner had been dishonest with her
service providers, undercutting her alleged participation and progress, and was unable to make
meaningful change due to her refusal to acknowledge the conditions of abuse and neglect. As
such, the court did not err in finding that there was no reasonable likelihood that petitioner could
substantially correct the conditions of abuse and neglect in the near future.

        Further, we find no error in the circuit court’s determination that termination of
petitioner’s parental rights was necessary for the child’s wellbeing, given that the record showed
that the child engaged in harmful behavior following visits with petitioner. According to West
Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s parental rights upon
these findings. We have also explained as follows:

                “Termination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

                                                 5
Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in
the termination of petitioner’s parental rights.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
December 23, 2021, order is hereby affirmed.


                                                                                      Affirmed.

ISSUED: May 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                               6